              Case 2:20-cv-01579-JCC Document 36 Filed 03/19/21 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   GREEN WORLD COUNCIL BLUFFS, LLC, a                  CASE NO. C20-1579-JCC
     Washington limited liability company, and
10
     MICHAEL KIM, an individual,                         MINUTE ORDER
11
                            Plaintiffs,
12           v.

13   1SHARPE OPPORTUNITY INTERMEDIATE
     FUND, LP., a Cayman Island limited
14
     partnership, et al.,
15
                            Defendants.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court on Plaintiff Michael Kim’s motion for
20
     reconsideration and clarification (Dkt. No. 34) of the Court’s order (Dkt. No. 31) denying his
21
     motion for an extension of time to respond to Defendants’ motion to dismiss. Having thoroughly
22
     considered the motion and the relevant record, the Court hereby DENIES the motion (Dkt. No.
23
     34) but EXTENDS Mr. Kim’s deadline to respond to the motion to dismiss (Dkt. No. 11) to
24
     March 29, 2021 for the reasons explained herein.
25
            On February 18, 2021, Defendants 1Sharpe Opportunity Intermediate Fund LP, 1Sharpe
26
     Opportunity Intermediate Trust, and Alex M. Johnson filed a motion to dismiss for lack of

     MINUTE ORDER
     C20-1579-JCC
     PAGE - 1
                   Case 2:20-cv-01579-JCC Document 36 Filed 03/19/21 Page 2 of 3




 1   personal jurisdiction, among other reasons, and noted the motion for March 19, 2021. (Dkt. No.

 2   11.) Mr. Kim’s deadline to file an opposition brief was March 15, 2021. See W.D. Wash. Local

 3   Civ. R. 7(d)(3) (providing that any opposition papers to a motion to dismiss must be filed and

 4   served not later than the Monday before the noting date). On March 3, Mr. Kim filed a motion

 5   asking the Court to extend his deadline for filing an opposition brief until after the close of

 6   discovery and depositions. (Dkt. No. 24.) He inaccurately represented that his request was

 7   unopposed and noted it as a same-day motion. (Id.) On objection from Defendants, the Court

 8   renoted Mr. Kim’s motion for March 12, 2021. See W.D. Wash. Local Civ. R. 7(d)(2) (providing

 9   that a motion for relief from a deadline may not be noted for consideration any earlier than the

10   second Friday after filing and service of the motion).

11              On March 12, the Court denied Mr. Kim’s motion because he had not identified any

12   controverted facts relevant to jurisdictional issues or otherwise explained how discovery was

13   necessary for him to respond to the issues raised by Defendants’ motion to dismiss. (Dkt. No. 31

14   at 2.) Mr. Kim did not file an opposition brief by his March 15th deadline, nor has he filed one to

15   date. He now asks the Court to reconsider its decision “and allow discovery and depositions to

16   take place before Plaintiff files his complete response to the motion to dismiss, or . . . clarify the

17   exact time for Plaintiff to file his response to [the] motion to dismiss.” (Dkt. No. 34 at 16.)

18              As an initial matter, Mr. Kim’s sixteen-page motion for reconsideration does not comply
19   with Local Civil Rule 7(e)(1), which limits a motion for reconsideration to six pages.1 While Mr.

20   Kim is proceeding pro se, and the Court broadly construes his pleadings, he still must comply

21   with applicable court rules. See Carter v. Comm’r of Internal Revenue, 784 F.2d 1006, 1008 (9th

22   Cir. 1986) (“Although pro se, [plaintiff] is expected to abide by the rules of the court in which he

23   litigates.”). The Court could decline to consider the motion for reconsideration or limit its review

24   to the first six pages, but in this instance, the Court exercises its discretion to accept an

25   overlength brief and has reviewed the entirety of Mr. Kim’s arguments.

26   1
         Inclusive of attachments, Mr. Kim’s motion is 59 pages. (Dkt. No. 34.)


     MINUTE ORDER
     C20-1579-JCC
     PAGE - 2
              Case 2:20-cv-01579-JCC Document 36 Filed 03/19/21 Page 3 of 3




 1          Under the Local Civil Rules, “[m]otions for reconsideration are disfavored.” W.D. Wash.

 2   Local Civ. R. 7(h)(1). “The court will ordinarily deny such motions in the absence of a showing

 3   of manifest error in the prior ruling or a showing of new facts or legal authority which could not

 4   have been brought to its attention earlier with reasonable diligence.” Id. Mr. Kim has not met this

 5   standard. Accordingly, the Court ORDERS:

 6          1. The motion for reconsideration (Dkt. No. 34) is DENIED.

 7          2. However, given Mr. Kim’s pro se status and the benefit of deciding motions with

 8              briefing from opposing parties, the Court will sua sponte EXTEND Mr. Kim’s

 9              deadline to file an opposition brief to the motion to dismiss (Dkt. No. 11). He may

10              file an opposition brief on or before March 29, 2021.

11          3. Defendants may file a supplemental reply brief on or before April 2, 2021.

12          4. The Clerk is DIRECTED to renote the motion to dismiss from March 19, 2021 to

13              April 2, 2021.

14          5. The Court advises Mr. Kim that absent exceptional and unforeseen circumstances, the

15              Court will not grant him any further extensions of time to respond to the motion to

16              dismiss. The Court ORDERS Mr. Kim to comply with the Federal Rules of Civil

17              Procedure and this Court’s Local Civil Rules going forward.

18          DATED this 19th day of March 2021.
19                                                          William M. McCool
                                                            Clerk of Court
20
                                                            s/Paula McNabb
21
                                                            Deputy Clerk
22

23

24

25

26


     MINUTE ORDER
     C20-1579-JCC
     PAGE - 3
